Case 1:17-cv-01673-CFC Document 16 Filed 01/02/20 Page 1 of 8 PageID #: 258




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF DELAWARE

  GERHARD HECKERMANN, derivatively                  Case No.: 1:17-cv-01673-CFC
  on behalf of CPI CARD GROUP, INC.,

                     Plaintiff,                    EXHIBITC

                        vs.
                                                   [PROPOSED] ORDER
                                                   PRELIMINARILY APPROVING
  STEVEN MONTROSS, DAVID BRUSH,
                                                   DERIVATIVE SETTLEMENT AND
  JERRY DREILING, DIANE FULTON,
                                                   PROVIDING FOR NOTICE
  DAVID PEARCE, ROBERT PEARCE,
  NICHOLAS PETERS, DAVID
  ROWNTREE, BRADLEY SEAMAN,
  TRICOR PACIFIC CAPITAL PARTNERS
  (FUND IV), LIMITED PARTNERSHIP,
  TRICOR PACIFIC CAPITAL PARTNERS
  (FUND IV) US, LIMITED PARTNERSHIP,
  and TRICOR PACIFIC CAPITAL, INC.

                   Defendants,

                        and

  CPI CARD GROUP, INC.,

                    Nominal Defendant.




        WHEREAS, the parties to the above-captioned shareholder derivative action (the

"Derivative Action") have made an application for an order: (i) preliminarily approving the

 Stipulation and Agreement of Settlement dated December 18, 2019 (the "Stipulation"), which,

together with the exhibits annexed thereto, sets forth the terms and conditions for the proposed

 settlement and dismissal with prejudice of the Derivative Action; and (ii) approving the form and

 content of the Notice of the Settlement to CPI Stockholders, substantially in the form of Exhibit B

 attached to the Stipulation (the "Notice");
Case 1:17-cv-01673-CFC Document 16 Filed 01/02/20 Page 2 of 8 PageID #: 259




        WHEREAS, all capitalized terms contained herein shall have the same meanings as set

 forth in the Stipulation (unless otherwise defined herein); and

        WHEREAS, the Court has read and considered the Stipulation and the exhibits annexed

 thereto, and all the Parties have consented to the entry of this Order Preliminarily Approving

 Derivative Settlement and Providing for Notice ("Preliminary Approval Order"),

        NOW THEREFORE, IT IS HEREBY ORDERED:

         1.     The Court does hereby preliminarily approve, subject to further consideration at the

 Settlement Hearing described below, the Stipulation and the settlement set forth therein (the

 "Settlement"), including the terms and conditions for settlement and dismissal with prejudice of

 the Derivative Action.

        2.                                                                                , I
                A hearing shall be held before this Court (the "Settlement Hearing") on A,.,,._"

J, 2020 at i_: rl> ~.m.,   1
                               at the United States District Court for the District of Delaware, the

 Honorable Colm F. Connolly, Courtroom 4B, located at the J. Caleb Boggs Federal Building, 844

 N. King Street, Wilmington, Delaware I 980 I, to review the adequacy, fairness, and

 reasonableness of the Settlement set forth in the Stipulation and to determine: (i) whether to enter

 the Judgment finally approving the Settlement, substantially in the form of Exhibit D attached to

 the Stipulation; and (ii) all other matters properly before the Court. At the Settlement Hearing, the

 Court may hear or consider such other matters as the Court may deem necessary and appropriate.

        3.      The Court approves, as to form and content, the Notice, and finds that issuing the

 Notice through issuance of a press release on GlobeNewswire, filing with the SEC the Notice and

 Stipulation as exhibits to a Form 8-K, and posting the Notice together with the Stipulation on the




 1
  The Parties respectfully request that the Settlement Hearing be scheduled at least fifty-five (55)
 days after entry of this Preliminary Approval Order.


                                                   2
Case 1:17-cv-01673-CFC Document 16 Filed 01/02/20 Page 3 of 8 PageID #: 260




 investors relations portion of CPI's corporate website substantially in the manner and form set

 forth in this Preliminary Approval Order meets the requirements of due process, is the best notice

 practicable under the circumstances, and shall constitute due and sufficient notice to current CPI

 stockholders and all other Persons entitled thereto.

        4.      Not later than ten (10) calendar days following entry of this Preliminary Approval

 Order, CPI shall issue the Notice via a press release on GlobeNewswire, file with the SEC the

 Notice and Stipulation as exhibits to a Form 8-K, and post the Notice together with the Stipulation

 on the Investor Relations page of CPI's corporate website. The Notice will contain a link to the

 page on the investor relations portion ofCPI's corporate website where the Notice and Stipulation

 of Settlement will be posted, which posting will be maintained through the date of the Settlement

 Hearing.

        5.      All costs incurred in providing the Notice shall be paid by CPI, and CPI shall

 undertake all administrative responsibility for such issuing, filing, and posting of the Notice.

        6.      All papers in support of the Settlement and the Fee and Expense Award, including

 any Service Award, shall be filed with the Court and served at least twenty-one (21) calendar days

 prior to the Settlement Hearing, and any reply papers shall be filed with the Court at least seven

 (7) calendar days prior to the Settlement Hearing.

        7.      Any current CPI stockholder may object and/or appear and show cause, if he, she,

 or it has any concern why the Settlement should not be finally approved as fair, reasonable, and

 adequate, why the Judgment should not be entered thereon, and/or why the Fee and Expense

 Award and the Service Award, should not be finally approved; provided, however, unless

 otherwise ordered by the Court, that no current CPI stockholder shall be heard or entitled to contest

 the approval of the terms and conditions of the Settlement, or, if approved, the Judgment to be




                                                   3
Case 1:17-cv-01673-CFC Document 16 Filed 01/02/20 Page 4 of 8 PageID #: 261




 entered thereon approving the same, or the Fee and Expense Award and the Service Award, unless

 that stockholder has, at least fourteen (14) calendar days prior to the Settlement Hearing: (I) filed

 with the Clerk of the Court a written objection to the Settlement setting forth (a) the nature of the

 objection, (b) proof of ownership of CPI common stock as of the date of the Stipulation and

 through the date of the Settlement Hearing, including the number of shares of CPI common stock

 held and the date of purchase, (c) any and all documentation or evidence in support of such

 objection, and (d) the identities of any cases, by name, court, and docket number, in which the

 stockholder or his, her, or its attorney has objected to a settlement in the last three (3) years; and

 (2) if a current CPI stockholder intends to appear and requests to be heard at the Settlement

 Hearing, such stockholder must have, in addition to the requirements of (I) above, filed with the

 Clerk of the Court (a) a written notice of such stockholder's intention to appear at the Settlement

 Hearing; (b) a statement that indicates the basis for such appearance; (c) the identities of any

 witnesses the stockholder intends to call at the Settlement Hearing and a statement as to the

 subjects of their testimony; and (d) any and all evidence that would be presented at the Settlement

 Hearing. If a current CPI stockholder files a written objection and/or written notice of intent to

 appear, such stockholder must also serve copies of such notice, proof, statement, and

 documentation, together with copies of any other papers or briefs such stockholder files with the

 Court (either by hand delivery or by first class mail) at least fourteen ( 14) calendar days prior to

 the Settlement Hearing upon each of the following:

                                        Counsel for Plaintiff:

               Timothy Brown                                         Phillip Kim
        THE BROWN LAW FIRM, P.C.                            THE ROSEN LAW FIRM, P.A.
            240 Townsend Square                             275 Madison A venue, 40th Floor
            Oyster Bay, NY 11771                                 New York, NY 10016




                                                   4
Case 1:17-cv-01673-CFC Document 16 Filed 01/02/20 Page 5 of 8 PageID #: 262




                                     Counsel for Defendants:
                                       James P. Smith, III
                                       Matthew L. DiRisio
                                    WINSTON & STRAWN LLP
                                        200 Park A venue
                                      New York, NY 10166

                                 Counsel for Nominal Defendant:
                                      A. Thompson Bayliss
                                   ABRAMS & BAYLISS LLP
                                  20 Montchanin Road, Suite 200
                                      Wilmington, DE 19807


 Any current CPI stockholder or other Person who does not make his, her, or its objection in the

 manner provided herein shall be deemed to have waived such objection and shall forever be

 foreclosed from making any objection to the fairness, reasonableness, or adequacy of the

 Settlement or the Fee and Expense Award and Service Award, unless otherwise ordered by the

 Court, but shall be forever bound by the Judgment to be entered, the dismissal of the Derivative

 Action with prejudice, and any and all of the releases set forth in the Stipulation.

        8.      At least ten (I 0) calendar days prior to the Settlement Hearing, Defendants'

 Counsel shall file with the Court, proof, by affidavit or declaration, of the issuance, filing, and

 posting of the Notice pursuant to the terms of this Preliminary Approval Order.

        9.      All current CPI stockholders shall be bound by all orders, determinations, and

judgments in the Derivative Action concerning the Settlement, whether favorable or unfavorable

 to current CPI stockholders.

         10.    All proceedings in this Derivative Action are stayed until further order of the Court,

 except as may be necessary to implement the Settlement or comply with the terms of the

 Stipulation and this Preliminary Approval Order. This Court retains exclusive jurisdiction over

 this Derivative Action, the Parties, and Plaintiffs Counsel and Defendants' Counsel to consider

 all further matters arising out of or connected with the Settlement.


                                                   5
Case 1:17-cv-01673-CFC Document 16 Filed 01/02/20 Page 6 of 8 PageID #: 263




         11.     Pending final determination of whether the Settlement should be approved, neither

 Plaintiff, Plaintiffs Counsel, nor any current CPI stockholders or other Persons, derivatively on

 behalf of CPI, shall commence or prosecute, or in any way instigate or participate in the

 commencement or prosecution of, any action or proceeding asserting any Released Claims against

 any of the Released Persons in any court or tribunal.

         12.    The facts and terms of the Stipulation, including any exhibits attached thereto, all

 proceedings in connection with the Settlement, and any act performed or document executed

 pursuant to or in furtherance of the Stipulation or the Settlement:

                 (a)     shall not be offered, received, or used in any way against the Parties as

 evidence of, or be deemed to be evidence of, a presumption, concession, or admission by any of

 the Parties with respect to the truth of any fact alleged by Plaintiff or the validity, or lack thereof,

 of any claim that has been or could have been asserted in the Derivative Action or in any litigation,

 or the deficiency, infirmity, or validity of any defense that has been or could have been asserted in

 the Derivative Action or in any litigation, or of any fault, wrongdoing, negligence, or liability of

 any of the Released Persons;

                 (b)     shall not be offered, received, or used in any way against any of the

 Released Persons as evidence of, or be deemed to be evidence of, a presumption, concession, or

 admission of any fault, misrepresentation or omission with respect to any statement or written

 document approved, issued, or made by any Released Person;

                 (c)     shall not be offered, received, or used in any way against any of the

 Released Persons as evidence of, or be deemed to be evidence of, a presumption, concession, or

 admission of any liability, fault, negligence, omission or wrongdoing, or in any way referred to for

 any other reason as against the Released Persons, in any arbitration proceeding or other civil,




                                                    6
Case 1:17-cv-01673-CFC Document 16 Filed 01/02/20 Page 7 of 8 PageID #: 264




 criminal, or administrative action or proceeding in any court, administrative agency, or other

 tribunal; and

                 (d)    shall not be offered, received, or used in any way against Plaintiff or

 Plaintiffs Counsel as evidence of, or be deemed to be evidence of, a presumption, concession, or

 admission that any of Plaintiffs claims are without merit or that Plaintiff would not have been able

to prevail on his claims at trial.

        13.      Neither the Stipulation nor the Settlement, nor any act performed or document

executed pursuant to or in furtherance thereof, shall be admissible in any proceeding for any

 purpose except to enforce the terms of the Settlement; provided, however, that if finally approved,

the Released Persons may refer to the Settlement, and file the Stipulation and/or the Judgment, in

any action that may be brought against them to effectuate the liability protections granted them

 thereunder, including, without limitation, to support a defense or claim based on principles of res

judicata, collateral estoppel, full faith and credit, release, standing, good faith settlement, judgment

 bar or reduction or any other theory of claim preclusion or issue preclusion or similar defense or

claim under U.S. federal or state law or foreign law.

        14.      If the Stipulation is terminated pursuant to its terms, or the Effective Date does not

 otherwise occur, all proceedings in the Derivative Action will revert to their status as of the date

 immediately preceding the date of the Stipulation.

        15.      The Court reserves the right to adjourn the date of the Settlement Hearing or modify

any other dates set forth herein without further notice to current CPI stockholders and retains

jurisdiction to consider all further applications arising out of or connected with the Settlement.

The Court may approve the Settlement and any of its terms, with such modifications as may be

agreed to by the Parties, if appropriate, without further notice to current CPI stockholders.



                                                   7
Case 1:17-cv-01673-CFC Document 16 Filed 01/02/20 Page 8 of 8 PageID #: 265




      IT IS SO ORDERED.


 DATED:




                                     8
